DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/12/2022. 
Claim(s) 1, 4, 8, 10-11, 17, 22 and 24-28 are currently pending. 
Claim(s) 1, 22 and 24 have been amended. 
Claim(s) 2-3, 5-7, 9, 12-16, 18-21 and 23 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 08/15/2022, with respect to the rejection(s) of claim(s) 1, 4, 8, 10-11, 17, 22 and 24-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection(s) of claim(s) 1, 4, 8, 10-11, 17, 22 and 24-28 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 8, 10-11, 17, 22 and 24-28 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 22
The prior art of record fails to teach or fairly suggest the limitation “wherein the blocking portion entirely covers spacings between the plurality of back contact solar cells positioned on the same line in the first direction, and is spaced apart from the intercell connector” in the context of other limitations recited in the claims.
	Woo teaches a blocking portion (RF1).  However, the blocking portion disclosed in Woo does not entirely cover spacings between adjacent solar cells (see CE1 and CE2) [Figs. 2A-2B].
	Pass teaches an anodized region (212) printed on the front surface of interconnector (230) [Fig. 12].  Pass is also silent to the claimed blocking portion.
Sampsell discloses a blocking portion (scatterer 901) formed on the back surface of the total- internal-reflection surface (606).  However, Sampsell does not teach the blocking portion spaced apart from the intercell connector and entirely covering spacings between the plurality of back contact solar cells positioned on the same line in the first direction.
	One or ordinary skill in the art would not be motivated to modify the blocking portion disclosed in Woo such that it entirely covers spacings between the plurality of back contact solar cells positioned on the same line in the first direction, and is spaced apart from the intercell connector, because such a modification would require a substantial reconstruction and redesign of the elements shown in Woo as well as a change in the basic principle under which the Woo construction was designed to operate. [MPEP 2143.01 VI].
Regarding claims 4, 8, 10-11, 17 and 24-28
Claims 4, 8, 10-11, 17 and 24-28 are allowed based on their dependency on claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721